DISSENTING OPINION
Ekwall, Judge:
I respectfully dissent from the conclusion reached by the majority.
The plaintiff attempted to prove commercial designation and stated through his counsel:
I am trying to show that the terms “fresh,” “chilled,” or “frozen” are not used in connection with boneless beef. * * *
The first witness on this point was asked and gave answers to the following questions:
Q. Do these terms include dressed meat that has been boned, fresh, chilled, or . frozen? — A. Yes.
Q. I do not think you understand the question. Do the terms fresh beef, chilled beef, or frozen beef include frozen boneless beef? — A. Yes, fresh would be fresh boneless beef, frozen beef or fresh chilled beef.
The fact that the witness stated in answer to a question that boneless beef would not be a good delivery in the meat trade for something ordered as fresh, chilled, or frozen beef without other descriptive words, to my mind does not carry much weight in the matter of commercial designation. In view of the unequivocal testimony above set forth it seems reasonable to conclude that if a customer desired beef that had been boned he would so specify in his order, and would further designate whether he desired such boneless beef to be the kind known as fresh or frozen or chilled. It was agreed by counsel that if the second witness were asked the same questions he would give substantially the same answers.
Even if the qualfications of these witnesses to testify on the question of commercial designation were to be conceded, I do not consider that they have produced satisfactory proof on that point as evidenced by the testimony above quoted.
In regard to the letter of the Commissioner of Customs to customs officers (exhibit 1) it is noted that the only paragraph of the act there involved was paragraph 706. No consideration was given to the specific provision in paragraph 701 for frozen beef. In my view the evidence is insufficient to remove this commodity from the provision for beef, frozen, in that it has not been shown that the meaning of the term “frozen beef” in trade and commerce is such as would exclude this commodity.
*314The ease of C. J. Tower & Sons v. United States, 18 C. C. P. A. (Customs) 152, T. D. 44362, was decided while the Tariif Act of 1922 was in force. That act contained no provision for frozen beef, and the holding of the court was that the boneless bull beef there involved was dutiable as meats prepared, not specially-provided for, rather than as fresh beef or meats preserved. This holding was based upon the reasoning of the opinion in the case of United States v. Conkey & Co., 12 Ct. Cust. Appls. 552, T. D. 40783. It will be noted, however, that the court stated, as p. 153:
* * *. Appellant has shown by a fair preponderance of the evidence that fresh beef in the commercial sense is a product entirely different from the frozen boneless bull meat at bar.
However, the court did not have before it there the question whether frozen beef was “a product entirely different from the frozen boneless bull meat at bar,” which is the issue -here presented for determination.
Furthermore, I think the reasoning in Stone & Downer Co. v. United States 17 C. C. P. A. (Customs) 34, T. D. 43323, cited in the Tower case, supra, is inapplicable in the present case, as there the controversy was between dates, fresh or dried, and dates prepared or preserved in any manner, both specific terms. Here we have a comparison between a specific term “frozen beef” and a general term “meat prepared.” The court in the Tower case, supra, held that the commodity there involved was removed from the term “fresh beef” and, being prepared, fell within the general provision for prepared meat. I find the evidence insufficient to remove the instant commodity from the provision for “frozen beef,” and the fact that it has been prepared would not of itself remove it from that category and relegate it to the general provision for meat prepared.
For the reasons above set forth I think the Tower case, supra, cited as controlling in the majority opinion, is distinguishable and that the protest should be overruled.